internal_revenue_service number release date index number --------------------- ------------------ --------------------------------- ------------------------------------- --------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number ------------------- refer reply to cc intl b02 plr-135454-12 date february ty ------ legend shareholder --------------------------------- ein --------------- fc -------------------------------- ein --------------- predecessor_corporation ------------------------------------ partnership --------------------------------------- investment manager --------------------------------------- accounting firm ------------------------- administrator -------------------------------------------- accounting firm --------------------------------------- state ------------ country -------------------------- year ------ year ------ year ------ year ------ x ----- y ----- plr-135454-12 dear -------------------------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a limited_partnership organized under the laws of state during year shareholder acquired a x percent interest in partnership a newly formed entity formed under the laws of country that is treated as a partnership for federal_income_tax purposes later during year partnership acquired an interest in predecessor_corporation an entity formed under the laws of country that was treated as a corporation for federal_income_tax purposes during year predecessor_corporation was restructured as a result of the restructuring i predecessor_corporation went out of existence ii fc an entity treated as a corporation for federal_income_tax purposes was formed under the laws of country and iii partnership acquired a y percent interest in fc for federal_income_tax purposes partnership’s holding_period in fc includes the period during which it held predecessor_corporation at all relevant times investment manager provided investment management services to shareholder investment manager was responsible for all financial and tax reporting requirements of shareholder including engaging tax advisors and tax preparation agents in relation to all u s tax matters for the year through year tax years investment manager on behalf of shareholder retained accounting firm to provide advice with respect to u s federal_income_tax matters regarding shareholder’s operations and investments in addition at all relevant times investment manager on behalf of shareholder engaged administrator to be shareholder’s administrator and in particular to prepare u s federal state and local information tax returns for shareholder prepare u s federal and required state schedule k-1s for all partners and prepare all pfic statements advised by accounting firm administrator retained accounting firm to review and signoff on the u s federal state and local information plr-135454-12 tax returns and any elections recommended by accounting firm and prepared by administrator accounting firm was retained on the basis that accounting firm employed qualified experienced tax professionals who were competent to render advice with respect to u s federal_income_tax matters including the consequences relating to u s persons owning stock of a foreign_corporation shareholder investment manager and administrator made available to accounting firm the books_and_records of predecessor_corporation and fc and any other information that accounting firm requested that was relevant to the provision of tax_advice and the review of shareholder’s tax returns with respect to the year tax_year accounting firm failed to identify predecessor_corporation as a pfic and failed to advise shareholder investment manager or administrator of the consequences of making or failing to make a qef election with respect to shareholder’s interest in predecessor_corporation with respect to the year tax_year accounting firm failed to identify fc as a pfic and failed to advise shareholder investment manager or administrator of the consequences of making or failing to make a qef election with respect to shareholder’s interest in fc during year shareholder and investment manager engaged accounting firm to provide tax_advice tax planning tax reporting and tax consulting services to shareholder and investment manager upon review of shareholder’s structure accounting firm raised the possibility that fc was a pfic under sec_1297 based on accounting firm 2’s determination regarding the pfic status of fc shareholder requested that accounting firm begin the process of preparing a request for relief shareholder has submitted an affidavit under penalties of perjury that describe the events that led to its failure to make a qef election with respect to fc by the election due_date including the role of accounting firm shareholder also submitted an affidavit from accounting firm which describes accounting firm 1’s engagement and responsibilities and the advice concerning the tax treatment of fc that it provided to shareholder in addition shareholder submitted the pfic annual information statements described in sec_1_1295-1 for i predecessor_corporation for taxable_year year which provides that predecessor_corporation did not have any earnings_and_profits for year and ii fc for taxable years year through year which provide that fc did not have any earnings_and_profits for year through year shareholder represents that as of the date of this request_for_ruling the pfic status of fc and predecessor_corporation has not been raised by the irs on audit for any of the taxable years at issue ruling requested plr-135454-12 shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion plr-135454-12 based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international
